MEMORANDUM OPINION
{¶ 1} On August 16, 2004, appellant, James E. Brooks, filed a pro se motion for leave to file a delayed appeal and for appointment of counsel. The judgment he is attempting to appeal was issued on March 19, 1997 by the Trumbull County Court of Common Pleas. Thus, appellant's notice of appeal was filed over seven years late. Additionally, this appeal is a duplicate of an appeal filed by appellant on June 13, 2001, which was designated as 11th Dist. No. 2001-T-0061, and dismissed by this court on July 16, 2001.
 {¶ 2} Oddly enough, the reason appellant offers for the late filing of his latest notice of appeal is that he was unaware of his right to appeal. This claim does not comport with the fact that appellant filed a notice of appeal three years earlier. Clearly, he was aware of his right to appeal at that time.
 {¶ 3} While this court has the discretion to permit a delayed appeal pursuant to App.R. 5(A), we will not do so when an appellant waits seven years, has previously filed another delayed appeal, and gives us no valid reason to explain the delay.
 {¶ 4} Appellant's motions for leave to file a delayed appeal and for appointment of counsel are hereby overruled.
 {¶ 5} Appeal dismissed.
Westcott Rice, j., Grendell, J., concur.